                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 PIERRE BURDETTE,

                         Plaintiff,

                         v.                               CAUSE NO.: 1:19-CV-532-WCL-SLC

 MATTHEW FOOTE, et al.,

                         Defendants.

                                      OPINION AND ORDER

        Pierre Burdette, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or

seeks monetary relief against a defendant who is immune from such relief. “In order to

state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        In the complaint,1 Burdette alleges that, on October 7, 2019, the defendants

violated his constitutional rights by stopping him in a vehicle based on racial profiling



        1The court has considered the exhibits attached to the complaint, which are “a part of the
pleading for all purposes.” Fed. R. Civ. P. 10(c).
and without reasonable suspicion. “The Fourth Amendment prohibits unreasonable

searches and seizures.” Huff v. Reichert, 744 F.3d 999, 1004 (7th Cir. 2014). “As a general

matter, the decision to stop an automobile is reasonable where the police have probable

cause to believe that a traffic violation has occurred.” Whren v. United States, 517 U.S.

806, 810 (1996). “An officer’s temporary detention of an individual during a traffic stop

constitutes a seizure of a person, and thus must be reasonable under the

circumstances.” Huff, 744 F.3d at 1004. “Officers may conduct an investigatory stop of a

person when they have a reasonable, articulable suspicion that criminal activity is

afoot.” Id. “Reasonableness requires an objective inquiry into all of the circumstances

known to the officer at the time that he detained the suspect.” Id.

       “[T]he constitutional basis for objecting to intentionally discriminatory

application of laws is the Equal Protection Clause, not the Fourth Amendment.” Whren,

517 U.S. at 813. “To show a violation of the Equal Protection Clause, plaintiffs must

prove that the defendants’ actions had a discriminatory effect and were motivated by a

discriminatory purpose.” Chavez v. Illinois State Police, 251 F.3d 612, 635–36 (7th Cir.

2001). “To prove discriminatory effect, the plaintiffs are required to show that they are

members of a protected class, that they are otherwise similarly situated to members of

the unprotected class, and that plaintiffs were treated differently from members of the

unprotected class.” Id. Discriminatory purpose implies more than intent as awareness of

consequences. It implies that the decisionmaker selected or reaffirmed a particular

course of action at least in part because of its adverse effects upon an identifiable

group.” Id. at 645.


                                              2
       According to the complaint and the attached exhibits, Detective Foote pursued

Burdette based on reports from Detective Shaies that he was seen leaning out of the

window of his vehicle toward another occupied vehicle in a business parking lot at

12:40 a.m. Before stopping Burdette, Detective Foote observed that the vehicle had a

license plate light that was not working and illegally tinted windows. Because Indiana

law requires such lighting and prohibits windows that are tinted to a certain degree,

this observation constituted probable cause to believe that Burdette committed a traffic

violation. See Ind. Code §§ 9-19-6-4(e); 9-19-19-4(c). Therefore, Burdette cannot proceed

on the Fourth Amendment claim that the traffic stop was an unreasonable seizure.

Further, Burdette cannot proceed under the Equal Protection Clause because he does

not identify a similarly situated group that was treated differently, nor do the

allegations suggest the defendants pursued or stopped Burdette due to his race.

       Burdette further asserts that the defendants violated his Fourth Amendment

rights by arresting him without probably cause and by using excessive force against

him during his arrest. “[A] warrantless arrest by a law officer is reasonable under the

Fourth Amendment where there is probable cause to believe that a criminal offense has

been or is being committed.” Devenpeck v. Alford, 543 U.S. 146, 152 (2004). “[C]laims that

law enforcement officers have used excessive force—deadly or not—in the course of an

arrest, investigatory stop, or other seizure of a free citizen should be analyzed under the

Fourth Amendment and its reasonableness standard.” Graham v. Connor, 490 U.S. 386,

395 (1989). “[T]he right to make an arrest or investigatory stop necessarily carries with it

the right to use some degree of physical coercion or threat thereof to effect it.” Id. at 396.


                                              3
Applying the reasonableness standard requires consideration of “the facts and

circumstances of each particular case, including the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the officers or others,

and whether he is actively resisting arrest or attempting to evade arrest by flight.” Id.

“The reasonableness of a particular use of force must be judged from the perspective of

a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Id.

“The reasonableness inquiry in an excessive force case is an objective one: the question

is whether the officers’ actions are objectively reasonable in light of the facts and

circumstances confronting them, without regard to their underlying intent or

motivation.” Id. at 397. “An officer’s use of force is unreasonable if in light of all those

circumstances at the time of the seizure, the officer used greater force than was

reasonably necessary to effectuate the seizure.” Williams v. Indiana State Police Dep't, 797

F.3d 468, 473 (7th Cir. 2015).

       Burdette alleges that, after he stopped, the police officers surrounded his car,

banged on the windows and refused to identify themselves. Burdette did not exit the

vehicle out of fear, and an officer threatened to break Burdette’s window. After fifteen

minutes, the officers threatened to break his window again. When the officers finally

attempted to break the window, Burdette fled in his vehicle until he reached an area

where he felt safe. He then submitted to arrest as ten police officers pointed guns at

him. In the attached police statements, the officers represent that they observed that

Burdette did not immediately stop as they initiated the traffic stop and further observed

Burdette going through the center console and attempting to shield it from view of the


                                              4
officers. They represent that this conduct caused them to believe that Burdette was

attempting to access a firearm and that he presented a risk to their safety or that he was

attempting to conceal contraband. They represent that Burdette refused to provide his

legal name and did not produce a valid driver’s license. They also represent that

Burdette fled from the side of a busy road on deflating tires for three and a half miles at

seventy to eighty miles per hour, swerved on multiple occasions, and disregarded

traffic signals.

       Even giving Burdette the favorable inferences to which he is entitled at this stage

of the proceedings, he cannot proceed on an excessive force claim based on these

allegations. During the initial stop, Burdette refused to exit his vehicle for more than

fifteen minutes. Consequently, from the perspective of the officers, breaking the

window of the vehicle was reasonably necessary in order for them to arrest him. When

they pointed firearms at Burdette as he finally submitted to arrest, they had ample

reason to believe that Burdette had committed the crimes of refusing to identify himself

and resisting law enforcement, posed a threat to the safety of themselves and others,

and had attempted to flee from arrest. For the same reasons, Burdette may not proceed

on a Fourth Amendment wrongful arrest claim. See Morfin v. City of E. Chicago, 349 F.3d

989, 997 (7th Cir. 2003) (“It is well settled that the actual existence of probable cause to

arrest precludes a § 1983 suit for false arrest.”).

       Burdette asserts that the defendants violated his Fourth Amendment rights by

searching his vehicle following his arrest, which revealed a firearm and controlled

substances. The police statements attached to the complaint indicate that the police


                                               5
searched the vehicle incident to Burdette’s arrest and for inventory. “[C]ircumstances

unique to the vehicle context justify a search incident to a lawful arrest when it is

reasonable to believe evidence relevant to the crime of arrest might be found in the

vehicle.” Arizona v. Gant, 556 U.S. 332, 343 (2009). “[I]nventory searches are now a well-

defined exception to the warrant requirement of the Fourth Amendment.” Colorado v.

Bertine, 479 U.S. 367, 371, (1987). “[I]nventory procedures serve to protect an owner's

property while it is in the custody of the police, to insure against claims of lost, stolen,

or vandalized property, and to guard the police from danger.” Id. In conducting an

inventory search, “policies of opening all containers or of opening no containers are

unquestionably permissible,” and “[a] police officer may be allowed sufficient latitude

to determine whether a particular container should or should not be opened in light of

the nature of the search and characteristics of the container itself.” Florida v. Wells, 495

U.S. 1, 4 (1990).

       Given Burdette’s substantial efforts to evade arrest and to flee from the police

officers, it was reasonable for the police officers to believe that the vehicle contained

evidence of criminal activity related to the crime of arrest. Further, the court has

reviewed the relevant inventory procedures, which Burdette has attached to the

complaint. The procedures set clear guidelines on searching closed containers and do

not allow police officers unfettered discretion over inventory searches. Burdette may

not proceed on a Fourth Amendment wrongful search claim.

       Finally, while Burdette maintains that he does not identify as a sovereign citizen,

he makes references to the Uniform Commercial Code, his indigenous and universal


                                              6
human rights, his status as a sovereign theocratic government, the reservation of his

rights, and other concepts commonly espoused by sovereign citizens. He may not

proceed on this type of theory because the courts have repeatedly characterized such

theories as a legally frivolous with no conceivable validity. See United States v. Benabe,

654 F.3d 753, 767 (7th Cir. 2011) (collecting cases).

       Though the complaint does not state a claim upon which relief can be granted,

the court will give Burdette the opportunity to file an amended complaint. See Luevano

v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If he chooses to file an amended complaint, he

should use the court’s approved form and must put the case number of this case on it,

which is on the first page of this order. However, Burdette should file an amended

complaint only if, after reviewing this order, he believes that he has a meritorious

federal claim.

       For these reasons, the court:

       (1) GRANTS Pierre Burdette until February 24, 2020, to file an amended

complaint; and

       (2) CAUTIONS Pierre Burdette that, if he does not respond by that deadline, this

case will be dismissed pursuant to 28 U.S.C. § 1915A for failure to state a claim.

       SO ORDERED on January 24, 2020.

                                                   s/William C. Lee
                                                   JUDGE WILLIAM C. LEE
                                                   UNITED STATES DISTRICT COURT




                                              7
